DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Applicant has amended the title of the invention to overcome the objection to the specification provided in the previous office action.

Allowable Subject Matter
Claims 21 – 28, 30 – 31, 33 – 38, and 42 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 21, the prior art of record fails to teach or fairly suggest displaying a first preview interface including a first preview image captured by a default lens of the camera; displaying a second preview interface in response to a second user input for increasing a zoom ratio in the first preview frame and when the zoom ratio in the first preview interface is greater than or equal to a threshold value, the second preview interface including a first frame and a second frame, the first frame including an assistant preview image captured by an assistant lens, and the second frame including a second preview image captured by a telephoto lens, wherein the first frame further includes a target viewfinder frame, and the target viewfinder frame includes a part of the assistant preview image; and wherein a zoom ratio of the second preview image has a negative correlation with a size of the target viewfinder frame; in combination with other elements of the claim.

Regarding claims 22 – 28, 30 – 31, 33 – 37, and 42, claims 22 – 28, 30 – 31, 33 – 37, and 42 are allowed as being dependent from allowed independent claim 21.

Regarding independent claim 38, the prior art of record fails to teach or fairly suggest displaying a second preview interface in response to a second user input for increasing a zoom ratio in the first preview frame and when the zoom ratio in the first preview interface is greater than or equal to a threshold value, the second preview interface including a first frame and a second frame, the first frame including an assistant preview image captured by an assistant lens, and the second frame including a second preview image captured by a telephoto lens, wherein the first frame further includes a target viewfinder frame, and the target viewfinder frame includes a part of the assistant preview image; and wherein a zoom ratio of the second preview image has a negative correlation with a size of the target viewfinder frame; in combination with other elements of the claim.

Conclusion 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/USMAN A KHAN/
Usman Khan
02/07/2022
Primary Examiner, Art Unit 2696